DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Acknowledgment is made to Applicant’s claim amendments received 13 June 2022.  Claims 35 and 38-59 are current pending of which claim 35 is currently amended and claims 38-59 are new.  Claims 1-34, 36 and 37 have been cancelled.

Drawings
Acknowledgment is made to Applicant’s specification amendments and replacement drawings received 13 June 2022.  The objections to the claims presented in the Office Action of 10 March 2022 have been withdrawn.  

Claim Interpretation
It is important to note that the claims are directed to a product.  Claims 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54 and 57 all introduce limitations that are product-by-process limitations.  In product-by-process claims determination of patentability is based on the produce itself, if the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable regardless of the process by which it was made (MPEP 2113).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35 and 38-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature “Carbon nanotube wools made directly from CO2 by molten electrolysis: Value driven pathways to carbon dioxide greenhouse gas mitigation” to Johnson et al. (Johnson).
As to claim 35, Johnson teaches a product comprising an aerogel comprising greater than 90% carbon nanotubes (Page 233, Column 1, Paragraph 2).
As to claim 38, Johnson teaches the product of claim 35.  Johnson further teaches that the product comprise approximately 95% carbon materials, thus considered greater than “about 95%” carbon nanomaterials (Page 233, Column 1, Paragraph 2).
As to claim 39, Johnson teaches the product of claim 35.  Johnson further teaches that the aerogel has a thickness (length) range of, for example, 1.2 mm (Page 233, Column 1, Paragraph 2).
As to claim 40, Johnson teaches the product of claim 35.  The limitations “wherein the aerogel is prepared by a process comprising separating electrolyte from a solid carbon/molten electrolyte mixed product removed from the cathode of a carbonate electrolysis, the process comprising: (i) applying a force to compress the solid carbon/molten electrolyte mixed product to remove the electrolyte, in which the force compresses the slid carbon/molten electrolyte mixed product directly on the cathode in an electrolysis chamber; (ii) removing the force; and (iii) isolating the aerogel” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113); particularly in view of the fact that Johnson specifically teaches that the aerogel product is formed from molten carbonate electrolysis wherein the product and electrolyte forms on a cathode and is then separated from the cathode and the molten electrolyte (Section 4, Experimental procedures).
As to claim 41, Johnson teaches the product of claim 40.  The limitations “wherein steps (i) and (ii) are repeated two, three or four times, prior to step (iii)” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 42, Johnson teaches the product of claim 40.  The limitations “wherein the compression is conducted at a pressure of between 10 psi and 100,000 psi” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 43, Johnson teaches the product of claim 40.  The limitations “wherein the electrolyte is removed through an interface with pores” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113); nonetheless, Johnson specifically teaches that the electrolyte is removed through an interface with pores (high mesh size, small pore filter) (Section 4, Experimental procedures).
As to claim 44, Johnson teaches the product of claim 43.  The limitations “wherein interface with pores comprises a proud carbon felt, a graphite felt, a metal mesh, a porous or sieve ceramic, or any combination thereof” are narrowing limitations of product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113); nonetheless, Johnson specifically teaches that the interface with pores is a porous ceramic (Section 4, Experimental procedures).
As to claim 45, Johnson teaches the product of claim 43.  The limitations “wherein the pore size of the interface is between 10 µm and 10 mm” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 46, Johnson teaches the product of claim 40.  The limitations “wherein the process is conducted at a temperature between 399° C. and 900° C.” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 47, Johnson teaches the product of claim 40.  The limitations “wherein the process further comprises applying a vacuum during the separation process” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 48, Johnson teaches the product of claim 47.  The limitations “wherein the process is conducted at a pressure between 0.1 and 0.9 atmospheres” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 49, Johnson teaches the product of claim 47.  The limitations “wherein the process is conducted at a pressure less than 0.1 atmospheres” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 50, Johnson teaches the product of claim 40.  The limitations “wherein the process is conducted under a gas that is substantially free of oxygen” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 51, Johnson teaches the product of claim 50.  The limitations “wherein the gas is selected from nitrogen, carbon dioxide, argon, methane, ammonia, hydrogen, hydrogen sulfide, and any combination thereof” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 52, Johnson teaches the product of claim 40.  The limitations “wherein the mixed product is cooled after its formation by electrolysis and reheated prior to the compression” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 53, Johnson teaches the product of claim 40.  The limitations “wherein the electrolyte is not a flowing electrolyte” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 54, Johnson teaches the product of claim 40.  The limitations “wherein the electrolyte is not recirculated via a recirculation loop” are product-by-process limitations.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 55, Johnson teaches the product of claim 40.  Johnson further teaches that the aerogel has a thickness (length) range of, for example, 1.2 mm (Page 233, Column 1, Paragraph 2).
As to claim 56, Johnson teaches the product of claim 40.  Johnson further teaches that the product comprise approximately 95% carbon materials, thus considered greater than “about 95%” carbon nanomaterials (Page 233, Column 1, Paragraph 2).
As to claim 57, Johnson teaches the product of claim 40.  Johnson further teaches that the aerogel is formed from raw carbon nano-material that agglomerates, clusters, during the carbonate electrolysis (Section 4. Experimental procedures).  The limitations “and the isolating comprises filtering the aerogel with a filter having pores larger than the raw carbon nano-material” is a product by process limitation.  The product of Johnson would be the same as that as produced by the process as claimed (MPEP 2113).
As to claim 58, Johnson teaches the product of claim 40.  Johnson further teaches that the carbon product is a viscous mix on the cathode, thus considered to be a paste (Section 4, Experimental procedures).
As to claim 59, Johnson teaches the product of claim 40.  Johnson further teaches that the product is a fluffy wool like carbon nanotube product, and thus a product capable of being repeatedly compressed without compromising the structure and/or stability of the aerogel, at least at some pressures (Page 233, Column 1, Paragraph 2).

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.  Applicant’s argue that Johnson does not disclose an aerogel as the product of Johnson has molten carbonate filling its pores rather than a gas and that Johnson does not disclose or suggest to remove the molten carbonate from the product formed on the cathode; however the Examiner disagrees.  Johnson specifically teaches that the electrolyte is removed from the carbon product (Section 4, Experimental procedures).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794